Exhibit 10.1
 
AMENDMENT NO. 2 TO
CREDIT AND GUARANTY AGREEMENT
 
AMENDMENT NO. 2 TO CREDIT AND GUARANTY AGREEMENT (the “Amendment”) dated as of
June 29, 2009, is among AboveNet, Inc., a Delaware corporation, AboveNet
Communications, Inc., a Delaware corporation, AboveNet of Utah, LLC, a Delaware
limited liability company, AboveNet of VA, LLC, a Virginia limited liability
company, and AboveNet International Inc., a Delaware corporation, (hereinafter
the “Borrowers”), the Lenders from time to time parties thereto, Societe
Generale, as administrative agent (the “Administrative Agent”), and CIT Lending
Services Corporation, as documentation agent (the “Documentation Agent”) (the
Administrative Agent and the Documentation Agent together, the “Agents”).
 
WHEREAS, the Borrowers, the Agents and the Lenders are parties to that certain
Credit and Guaranty Agreement dated as of February 29, 2008 as amended by the
Waiver and Amendment No. 1 to the Credit and Guaranty Agreement (as so amended,
and as the same may be hereafter further amended, modified, supplemented or
restated from time to time, the “Credit Agreement;” undefined capitalized terms
used herein shall have the meanings assigned thereto in the Credit Agreement),
pursuant to which the Lenders have agreed to make certain “Loans” and other
financial accommodations to the Borrowers;
 
WHEREAS, the Borrowers have requested that the Agents and the Lenders amend the
Credit Agreement in the manner set forth herein in order to (i) allow for an
extension of the Availability Period of the Delayed Draw Loan from June 30,
2009, which is the date currently set forth in sub-section “(A)” of letter “(b)”
of the definition of “Availability Period” in the Credit Agreement, to December
31, 2009, and (ii) fix December 31, 2009 as the termination date of the
Availability Period for any delayed draw loan under New Loan Commitments, as
defined in the Credit Agreement, and the Agents and the Lenders have agreed to
such request;
 
WHEREAS, the Borrowers have further requested that the Agents and the Lenders
amend the Credit Agreement in the manner set forth herein in order to remove the
Restricted Cash financial covenant set forth in Section 8.01(c) of the Credit
Agreement; and
 
WHEREAS, the Lenders and the Borrowers are entering into this Amendment pursuant
to Section 12.01 of the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Agents and the Lenders agree as follows:
 
1.           Availability Period for Delayed Draw Loans.  The Availability
Period for Delayed Draw Loans shall be extended from June 30, 2009 to December
31, 2009.  The Availability Period for the New Loan Commitments which are
Delayed Draw Commitments shall terminate on December 31, 2009. To this effect,
the definition of “Availability Period” in Section 1.01 of the Credit Agreement
shall therefore be amended and restated in its entirety as follows:
 
““Availability Period” means, (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (i) the date one
(1) Business Day prior to the Maturity Date, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions, in each case pursuant to
Section 9.02 and (b) (A) with respect to the Delayed Draw Commitments, the
period from and including the Closing Date to and including December 31, 2009,
or (B) with respect to the New Loan Commitments which are Delayed Draw
Commitments the period from and including the NLC Effective Date to and
including December 31, 2009.”

 
 

--------------------------------------------------------------------------------

 
 
2.           Restricted Cash.  The Restricted Cash financial covenant set forth
in Section 8.01(c) of the Credit Agreement shall be removed.  To this effect,
the Credit Agreement is amended as follows:
 
(a)         the definition of “Restricted Cash” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.
 
(c)         the definition of “Unrestricted Cash” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
““Unrestricted Cash” means, as of any measurement date, the excess of (a) the
Borrower’s Aggregate Consolidated Cash Balance over (b) (i) the amount indicated
in any line item labeled as “restricted cash” on the Borrower’s most recent
balance sheet delivered pursuant to Section 6.01 plus (ii) $20,000,000.”
 
(d)         Section 8.01(c) of the Credit Agreement is hereby deleted in its
entirety.
 
3.           Reduction of Delayed Draw Commitments.  Section 2.06(b) of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(b)       The Delayed Draw Commitments shall be permanently reduced (i) by the
amount of each Borrowing made by the Delayed Draw Lenders with respect to the
Delayed Draw Commitment, (ii) by the amount of any repayment by the Borrowers
which reduces the principal amount outstanding under the Delayed Draw Loans to
zero, (iii) by $810,000 on each Principal Payment Date commencing June 30, 2009
and ending on (but including) December 31, 2009 in the event that all or a
portion of the Delayed Draw Commitments remain undrawn on such date and (iv) to
the extent all or a portion of the Delayed Draw Commitments remain undrawn on
the expiration of the Availability Period for the Delayed Draw Loans.”
 
4.           Repayment of Loans.  Section 2.07(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“(b)       Term Loan and Delayed Draw Loans.  The Borrowers shall pay the
principal amount
 
(i)           of the Term Loan on each Principal Payment Date, commencing on the
first Principal Payment Date, being June 30, 2009 and through the last Principal
Payment Date corresponding to the year 2012,  and on the Maturity Date in the
amount set forth in the table below, before giving effect to any prepayments in
respect of the Term Loan made pursuant to Section 2.05:

 
2

--------------------------------------------------------------------------------

 
 
Principal Payment Date
 
Term Loan Principal Amortization
Payment
June 30, 2009
$1,080,000
September 30, 2009
$1,080,000
December 31, 2009
$1,080,000
March 31, 2010
$1,080,000
June 30, 2010
$1,080,000
September 30, 2010
$1,080,000
December 31, 2010
$1,080,000
March 31, 2011
$1,080,000
June 30, 2011
$1,080,000
September 30, 2011
$1,080,000
December 31, 2011
$1,080,000
March 31, 2012
$1,080,000
June 30, 2012
$1,440,000
September 30, 2012
$1,440,000
December 31, 2012
$1,440,000
On the Maturity Date
 
The amount equal to the unpaid balance of the Term Loan then outstanding.

 
(ii)           of each Delayed Draw Loan, prior to the Maturity Date, on each
Principal Payment Date commencing on the first Principal Payment Date, being
March 31, 2010 and through the last Principal Payment Date corresponding to the
year 2012, in an amount equal to the product of: (x) the percentage applicable
to each Principal Payment Date pursuant to the principal amortization percentage
schedule described below, and (y) the aggregate amount of Delayed Draw Loans
funded as of January 1, 2010, net of any prepayments made in respect of the
Delayed Draw Loan made pursuant to Section 2.05:
 
Principal Payment Date
 
Delayed Draw Loan Principal Amortization
 
March 31, 2010
3%
June 30, 2010
3%
September 30, 2010
3%
December 31, 2010
3%
March 31, 2011
3%
June 30, 2011
3%
September 30, 2011
3%
December 31, 2011
3%
March 31, 2012
3%
June 30, 2012
4%
September 30, 2012
4%
December 31, 2012
4%
On the Maturity Date
 
The amount equal to the unpaid balance of the Delayed Draw Loans then
outstanding.

 
 
3

--------------------------------------------------------------------------------

 
 
5.           Further Amendments.  In connection with the amendments set forth in
Section 4 hereof, the Credit Agreement is amended as follows:
 
(a)           the definition of “Principal Amortization Schedule” in Section
1.01 of the Credit Agreement is hereby deleted in its entirety.
 
(b)           Application of Voluntary Prepayments of Revolving Loans, Delayed
Draw Loans and Term Loans.  The second sentence of Section 2.05(a)(ii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
“Any voluntary prepayment of the Term Loan and the Delayed Draw Loans shall be
applied pro rata to the then remaining scheduled payments of the Term Loan
and/or the Delayed Draw Loan, as applicable under Section 2.07(b).”
 
(c)           Mandatory Prepayments of Loans.  Section 2.05(b)(i) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(i)           Total Revolving and Delayed Draw Loan Exposure.  If for any
reason
 
(1)           the total Revolving Exposures at any time exceed the total
Revolving Commitments then in effect, the Borrowers shall immediately prepay the
Revolving Loans and/or Cash Collateralize the L/C Exposures in an aggregate
amount equal to such excess (each such prepayment to be applied as set forth in
clause (v) below); or
 
(2)           the total amount outstanding under all Delayed Draw Loans exceeds
at any time the total Delayed Draw Commitments then in effect, the Borrowers
shall immediately prepay the Delayed Draw Loans in an aggregate amount equal to
such excess (each such prepayment to be applied as set forth in clause (v)
below).”
 
(d)           Application of Mandatory Prepayments.  Section 2.05(b)(v)(B) of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(B)           with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii) through (iv), first to the prepayment of principal outstanding on
the Term Loan and the Delayed Draw Loans, applied pro rata to the remaining
scheduled payments thereof, based on Section 2.07(b), second, after all Term
Loans and Delayed Draw Loans have been repaid, to the prepayment of the
principal amount outstanding of the Revolving Loans, and third, after all
Revolving Loans have been repaid, to Cash Collateralize any L/C Exposures.”
 
6.           Amendment. Effective as of the date first above written and subject
to Section 7 hereof and the execution of this Amendment by the parties hereto,
the Credit Agreement shall be and is hereby amended on the terms set forth in
Section 1, Section 2, Section 3, Section 4 and Section 5 hereof.

 
4

--------------------------------------------------------------------------------

 


7.           Conditions Precedent.  This Amendment shall become effective as of
the date above written, if, and only if the Administrative Agent has received
 
(a)           duly executed originals of this Amendment from the Borrowers, the
Lenders and the Agents; and
 
(b)           (i) an amendment fee equal to $135,000 for ratable distribution to
the Lenders based on their respective Revolving Commitments, Delayed Draw
Commitments and outstanding Term Loans, and (ii) all other fees and amounts due
and payable on or prior to the effective date of this Agreement, including to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document or related agreement.
 
8.           Representations and Warranties of the Borrowers.  The Borrowers
hereby represent and warrant as follows:
 
(a)           This Amendment, and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Borrowers and are
enforceable against the Borrowers in accordance with their terms.
 
(b)           Upon the effectiveness of this Amendment, the Borrowers hereby
reaffirm all representations and warranties made in the Credit Agreement, and to
the extent the same are not amended hereby, agree that all such representations
and warranties shall be deemed to have been remade as of the date of delivery of
this Amendment, unless and to the extent that any such representation and
warranty is stated to relate solely to an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date.
 
(c)           As of the date hereof, and after giving effect to this Amendment,
the Borrowers shall be in compliance with all the terms and provisions set forth
in the Credit Agreement, subject to the amendment set forth herein, on its part
to be observed or performed, and no Event of Default or Default shall have
occurred and be continuing.
 
9.           Reference to and Effect on the Credit Agreement.
 
(a)           Upon the effectiveness of Section 6 hereof each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference to the Credit Agreement in any other document,
instrument or agreement shall mean and be a reference to the Credit Agreement as
modified hereby.
 
(b)           The Credit Agreement, as amended hereby, and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.
 
(c)           Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE OTHER REMAINING TERMS OF THE CREDIT AGREEMENT AND THE
INTERNAL LAWS (AS OPPOSED TO CONFLICT OF LAW PROVISIONS) OF THE STATE OF NEW
YORK.
 
11.           Paragraph Headings.  The paragraph headings contained in this
Amendment are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement among the parties hereto.
 
12.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF. this Amendment has been duly executed as of the day and year
first above written.

 
THE BORROWERS:
AboveNet, Inc., a Delaware corporation
       
By:
/s/ Robert Sokota  
Name:
Robert Sokota  
Title:
SVP & General Counsel        
AboveNet Communications, Inc., a
Delaware corporation
       
By:
/s/ Robert Sokota  
Name:
Robert Sokota
 
Title:
SVP & General Counsel
       
AboveNet of Utah, LLC,
by AboveNet Communications, Inc.,
its sole member
       
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
SVP & General Counsel
     
AboveNet of VA, LLC,
 
by AboveNet Communications, Inc.,
its sole member
       
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
SVP & General Counsel        
AboveNet International, Inc., a Delaware corporation
       
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
SVP & General Counsel

 
 
[Signature Page to Amendment No. 2 to Credit and Guaranty Agreement]
 

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
SOCIETE GENERALE,
as Administrative Agent
       
By:
/s/ Elaine Khalil  
Name:
Elaine Khalil
 
Title:
Managing Director

 
 
[Signature Page to Amendment No. 2 to Credit and Guaranty Agreement]
 
 

--------------------------------------------------------------------------------

 
 
DOCUMENTATION AGENT:
CIT LENDING SERVICES CORPORATION,
as Documentation Agent
       
By:
/s/ Anthony Holland
 
Name:
Anthony Holland
 
Title:
Vice President

 
 
[Signature Page to Amendment No. 2 to Credit and Guaranty Agreement]
 

--------------------------------------------------------------------------------


 
LENDERS:
SOCIETE GENERALE
     
By:
/s/ Elaine Khalil
 
Name:
Elaine Khalil
 
Title:
Managing Director

 
 
[Signature Page to Amendment No. 2 to Credit and Guaranty Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
CIT LENDING SERVICES CORPORATION
       
By:
/s/ Anthony Holland
 
Name:
Anthony Holland
 
Title:
Vice President

 
 
[Signature Page to Amendment No. 2 to Credit and Guaranty Agreement]
 
 

--------------------------------------------------------------------------------

 



 
SUNTRUST BANK
       
By:
/s/ Robert W. Maddox
 
Name:
Robert W. Maddox
 
Title:
Director

 
 
[Signature Page to Amendment No. 2 to Credit and Guaranty Agreement]
 
 

--------------------------------------------------------------------------------

 

